 
Exhibit 10.37
 
(MINDSPEED LOGO) [a57890a5789002.gif]
 
MINDSPEED TECHNOLOGIES, INC.
DIRECTORS STOCK PLAN
AWARD AGREEMENT
RESTRICTED STOCK UNIT TERMS AND CONDITIONS
 
1.  Definitions
 
Capitalized terms used herein but not otherwise defined shall have the meanings
assigned to such terms in the Plan (as defined below). As used in these
Restricted Stock Unit Terms and Conditions (these “Restricted Stock Unit Terms
and Conditions”), the following words and phrases shall have the respective
meanings ascribed to them below unless the context in which any of them is used
clearly indicates a contrary meaning:
 
(a) Award Agreement:  These Restricted Stock Unit Terms and Conditions, together
with the Grant Letter.
 
(b) Grant Letter:  The letter from Mindspeed granting the Restricted Stock Units
to you.
 
(c) Mindspeed: Mindspeed  Technologies, Inc., a Delaware corporation.
 
(d) Plan:  Mindspeed’s Directors Stock Plan, as such Plan may be amended and in
effect at the relevant time.
 
2.  Earning of Restricted Stock Units
 
You shall be deemed to have earned the Restricted Stock Units subject to this
Award Agreement on the earliest of:
 
(a) ten (10) days after:
 
(i) you retire from the Board after attaining age fifty-five (55) and completing
at least five (5) years of service as a director; or
 
(ii) you resign from the Board or cease to be a director by reason of the
antitrust laws, compliance with Mindspeed’s conflict of interest policies,
death, disability or other circumstances, and the Board has not determined
(prior to the expiration of such ten (10) day period) that such resignation or
cessation of service as a director is adverse to the best interests of
Mindspeed; or
 
(b) the occurrence of a Change of Control; provided, however, that if the event
constituting a Change of Control is not also a “change in the ownership or
effective control” of Mindspeed, or a “change in the ownership of a substantial
portion of the assets” of Mindspeed, as those terms are defined under Code
Section 409A, then you shall be deemed to have earned the Restricted Stock Units
upon your “separation from service” within the meaning under Code Section 409A
coincident with or subsequent to such Change of Control.
 
3.  Book-Entry Accounts or Retention of Certificates for Restricted Stock Units
 
To facilitate implementation of the provisions of this Award Agreement, the
Restricted Stock Units shall be held in book-entry accounts subject to the
direction of Mindspeed or, if Mindspeed elects, certificates therefor may be
issued in your name but delivered to and held by Mindspeed, until you shall have
earned the Restricted Stock Units in accordance with the provisions of
Section 2.
 
4.  Rights as a Shareholder
 
You will not have the rights of a shareholder until such time as the Shares
underlying the Restricted Stock Units are settled by issuance of such Shares to
you. Upon receipt of the Shares underlying the Restricted Stock Units, you will
have the right to vote the Shares. No dividends or dividend equivalents will be
paid by Mindspeed with respect to the Restricted Stock Units.





--------------------------------------------------------------------------------



 



5.  Settlement of Earned Restricted Stock Units
 
As promptly as practicable after you shall have been deemed to have earned the
Restricted Stock Units in accordance with Section 2, Mindspeed shall deliver to
you (or in the event of your death, to your estate or any person who acquires
your interest in the Restricted Stock Units by bequest or inheritance) the
Shares underlying the Restricted Stock Units, together with any dividends then
held in book entry accounts of by Mindspeed. One (1) Share shall be issuable for
each Restricted Stock Unit awarded. The Restricted Stock Units may be earned in
whole, but shall not be settled for a fraction of a Share.
 
The settlement of the Restricted Stock Units for Shares as described above shall
be delayed in the event Mindspeed reasonably determines that the issuance of the
Shares would constitute a violation of federal securities laws or other
applicable law. If the settlement of the Restricted Stock Units is delayed by
the provisions of this Section, the settlement of the Restricted Stock Units
shall occur at the earliest date at which Mindspeed reasonably determines that
such issuance will not cause a violation of federal securities laws or other
applicable law.
 
Mindspeed shall delay the settlement of Restricted Stock Units for Shares and
payment of dividends to the extent necessary to comply with
Section 409A(a)(2)(B)(i) of the Code (relating to payments made to certain “key
employees” of certain publicly-traded companies); in such event, any Shares and
dividends to which you would otherwise be entitled during the six (6) month
period following the date of your “separation from service” under Section 409A
will be issued on the first business day following the expiration of such six
(6) month period.
 
6.  Forfeiture of Unearned Restricted Stock Units and Dividends
 
Notwithstanding any other provision of this Award Agreement, if your service as
a director terminates for any reason other than as set forth in Section 2, all
unearned Restricted Stock Units, together with any Dividends thereon, shall be
forfeited, and you shall have no further rights of any kind or nature with
respect thereto. Upon any such forfeiture, the unearned Restricted Stock Units
theretofore issued, together with any Dividends thereon, shall be cancelled.
 
7.  Transferability
 
You are not entitled to transfer the Restricted Stock Units except: (i) by will
or by the laws of descent and distribution; or (ii) by gift to any member of
your immediate family or to a trust for the benefit of one or more members of
your immediate family or to a family charitable trust established by you or one
of your immediate family members; provided, however, that no transfer pursuant
to this clause (ii) shall be effective unless you have notified Mindspeed’s
Office of the Secretary (Attention: Stock Administration) in writing specifying
the Restricted Stock Units transferred, the date of the gift and the name and
Social Security or other Taxpayer Identification Number of the transferee. For
purposes of this paragraph, your “immediate family” shall mean your spouse and
natural, adopted or step-children and grandchildren.
 
8.  Applicable Law
 
This Award Agreement and Mindspeed’s obligation to deliver Restricted Stock
Units and any Dividends hereunder shall be governed by the State of Delaware and
the Federal laws of the United States.
 
9.  Headings
 
The section headings contained in these Restricted Stock Units Terms and
Conditions are solely for the purpose of reference, are not part of the
agreement of the parties and shall in no way affect the meaning or
interpretation of this Award Agreement.
 
10.  Entire Agreement
 
This Award Agreement and the Plan embody the entire agreement and understanding
between Mindspeed and you with respect to the Restricted Stock Units, and there
are no representations, promises, covenants, agreements or understandings with
respect to the Restricted Stock Units other than those expressly set forth in
this Award Agreement and the Plan.


2